IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Emmanuel Williams,                            :
                Petitioner                    :
                                              :    No. 1176 C.D. 2021
              v.                              :
                                              :    Submitted: March 25, 2022
Pennsylvania Parole Board,                    :
                  Respondent                  :




BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                        FILED: November 7, 2022


              Emmanuel Williams (Williams) petitions for review from the October 14,
2021 decision and order of the Pennsylvania Parole Board (Board) denying, in part, his
challenge to the Board’s order recommitting him as a convicted parole violator (CPV)
and recalculating his maximum sentence date without award of credit for time spent at
liberty on parole. Upon review, we affirm.
                          Background and Procedural History
              On May 1, 2001, Williams was sentenced to 13 to 26 years’ incarceration
with a maximum sentence date of April 29, 2026.1 (Certified Record (C.R.) at 1.) By



       1
         Williams was charged with robbery and sentenced to 5 to 10 years. (C.R. at 1.) He is also
serving additional consecutive sentences of 5 to 10 years and 3 to 6 years for two other robbery
convictions. Id.
an order dated January 25, 2013, Williams was granted parole and released from
confinement on May 2, 2013. (C.R. at 7.)
            From 2013 to 2020 while Williams was on parole, he was arrested
multiple times, for, among others, charges of driving under the influence (DUI) and
possession of controlled substances, none of which resulted in his parole revocation.
            On September 10, 2013, Williams was discharged from Keystone
Community Corrections Center (Keystone CCC) for possessing contraband. (C.R. at
19.) On September 11, 2013, the Board issued a warrant to commit and detain Williams
for his discharge from Keystone CCC as this was a special condition of his parole.
(C.R. at 18, 36, 213.) He remained incarcerated solely on the Board’s warrant until
November 12, 2013. (C.R. at 18, 36, 213.)
            On November 18, 2013, Williams was charged with possession of
controlled substance/contraband by inmate, controlled substance by person not
registered, and unlawful possession of drug paraphernalia, for which he was sentenced
to pay a fine. (C.R. at 45.) Again, on March 4, 2014, the Board issued a warrant to
commit and detain Williams. (C.R. at 26.) From March 4, 2014, to May 27, 2014, a
total of 84 days, Williams was detained solely on the Board’s warrant. (C.R. at 197,
213.) The Board noted the conviction and continued Williams on parole. (C.R. at 55.)
            On October 20, 2015, Williams was arrested for multiple charges
stemming from a DUI. (C.R. at 60.) Williams was continued on parole pending the
disposition of his criminal charges. Id. On December 4, 2017, Williams pled guilty to
DUI and received six months’ probation. (C.R. at 75.) The Board noted the conviction
and continued Williams on parole. (C.R. at 88.)
            On August 19, 2019, Williams was arrested for two DUI charges. (C.R.
at 91.) On February 21, 2020, the Board issued a warrant to commit and detain



                                           2
Williams due to his DUI charges. (C.R. at 104.) From February 21, 2020, to April 24,
2020, a period of 63 days, Williams was detained solely on the Board’s warrant. (C.R.
at 197, 213.) On December 3, 2020, Williams pled guilty to two counts of DUI, second
offense, and was sentenced to two years of probation. (C.R. at 139.)
             On January 28, 2021, Williams was detained by the Board’s warrant
because he produced a positive urine test and was found to have marijuana, drug
paraphernalia, and cash. (C.R. at 109.) Additionally, that same day, the Board
discovered Williams had pending charges for possession of a small amount of
marijuana and possession of drug paraphernalia. (C.R. at 118, 110.) The Board
detained Williams pending the disposition of his criminal charges. (C.R. 130, 133.)
             The Board conducted a parole revocation hearing on March 26, 2021,
addressing Williams’ DUI convictions.         (C.R. at 169-87.)   The Board issued a
revocation hearing report on March 29, 2021, in which the hearing examiner
recommended that Williams be denied credit for all time spent at liberty on parole from
the date of his parole on May 2, 2013, as Williams demonstrated unresolved drug
and/or alcohol issues that warranted denying credit. (C.R. at 191.) The report
recommended Williams be recommitted as a CPV for 12 months when available due
to his DUI convictions. (C.R. at 194.) A second Board Member signed the report.
(C.R. at 195.)
             Subsequently, the Board mailed an order on May 27, 2021, to recommit
Williams, which order denied him credit for time spent at liberty on parole because he
“committed a new conviction that is the same or similar to the original offense” and
“continues to demonstrate unresolved drug and/or alcohol issues.” (C.R. at 215-16.)
The order outlined that Williams was paroled on May 2, 2013, and at the time of release
owed 4,725 days on his original sentence. (C.R. at 213.) The Board credited Williams



                                          3
146 days for time spent from September 11, 2013, to November 12, 2013, and from
March 4, 2014, to May 27, 2014. (C.R. at 213.) Additionally, the Board credited him
63 days for time spent from February 21, 2020, to April 24, 2020. Id. Subtracting the
209-day credit from 4,725 days remaining on his original sentence, the Board
determined Williams had 4,516 days remaining on his original sentence. Id. Adding
4,516 days to his return-to-custody date of January 28, 2021, the Board established
Williams’ new maximum sentence date as June 10, 2033. (C.R. at 215.)
               On June 21, 2021, the Board received two requests for administrative
relief from Williams and Williams’ counsel, Kent Watkins, Esq., both filed on June 16,
2021. (C.R. at 224-28.) On October 14, 2021, the Board affirmed, in part, its decision
to recommit Williams as a CPV for 12 months of backtime and establish his parole
maximum date of June 10, 2033. (C.R. at 233.) The Board granted, in part, Williams’
request for administrative relief by modifying the decision to only include Williams’
unresolved drug and alcohol issues as its reason to deny credit for time spent at liberty
on parole. (C.R. at 231; 233-35.) This appeal followed.
                                             Discussion
               On appeal, 2 Williams argues that the Board failed to credit him with all
time served exclusively on its warrant.                Williams also argues that the Board
recommitted him as a CPV to serve a period of backtime in excess of the codified
presumptive range.3

       2
           Review of a Board order is limited to determining whether constitutional rights were
violated, errors of law were committed, or findings of fact were not supported by substantial
evidence. Morgan v. Pennsylvania Board of Probation & Parole, 814 A.2d 300, 302 (Pa. Cmwlth.
2003).
        3
          In his brief, Williams adds a third issue, arguing that the Board abused its discretion by
failing to credit Williams for all time spent in good standing on parole. See Petitioner’s Br. at 4, 13-
14. However, Williams then concedes the issue in the argument section stating the Board did not
(Footnote continued on next page…)

                                                   4
                       Credit for Time Served on Board’s Warrant
               In his first issue, Williams argues he is entitled to credit for time spent
exclusively on the Board’s warrant. Williams asserts he is entitled to credit for time
served from April 7, 2014, to April 24, 2020, a period of 2,209 days. (Petitioner’s Br.
at 13, 16.)
               Importantly, we note that Williams does not contest the Board’s decision
to deny credit for time spent at liberty on parole, which was from May 2, 2013, to
January 28, 2021. Williams’ parole period overlaps with the time frame with which he
is presently requesting credit from April 7, 2014, to April 24, 2020, stating he was
incarcerated entirely for that time. (Petitioner’s Br. at 13.) As there is a disconnect
between Williams’ request and concession, we only address the periods outlined in
Williams’ brief regarding the times he was incarcerated solely on the Board’s detainer.
               In the seminal case Gaito v. Pennsylvania Board of Probation and Parole,
412 A.2d 568, 571 (Pa. 1980), our Supreme Court held that if the parolee has met bail
requirements on his new charges but remains in custody solely on the Board’s detainer,
then the time the parolee spends in custody “shall be credited against [the] original
sentence.” On the other hand, if a parolee “remains incarcerated prior to trial because
[the parolee] has failed to satisfy bail requirements on the new criminal charges, then
the time spent in custody shall be credited to [the] new sentence.” Id.
               Applying these rules here, the Board awarded Williams credit against his
original sentence for three periods he spent in custody solely on the Board’s detainer.
The Board credited Williams with 209 days for time served exclusively on its warrant
from: September 11, 2013, to November 12, 2013; March 4, 2014, to May 27, 2014;
and February 21, 2020, to April 24, 2020. Importantly, during Williams’ incarceration

abuse its discretion by denying credit for time spent at liberty on parole. (Petitioner’s Br. at 13-14.)
Accordingly, we will not address that issue.


                                                   5
period from September 11, 2013 to November 12, 2013, he was held solely on the
Board’s warrant due to a technical violation. (C.R. at 18.) During the period of March
4, 2014 to May 27, 2014, Williams was held on the Board’s warrant for violating
conditions of his parole. (C.R. at 55, 197.) Additionally, Williams was incarcerated
from February 21, 2020 to April 24, 2020, solely on the Board’s warrant for violating
conditions of his parole. (C.R. at 104.)
             When Williams was originally paroled on May 2, 2013, he had 4,725 days
remaining on his sentence. Subtracting 209 days from the 4,725 days left on his
sentence, Williams had 4,516 days remaining on his original sentence. Williams was
detained by the Board on January 28, 2021, which means this is the date he became
available to serve his original sentence. Adding 4,516 days to Williams’ January 28,
2021 detention date yields a recalculated maximum sentence date of June 10, 2033.
Upon review, we discern no error in the Board’s calculation of Williams’ maximum
sentence date as the Board has credited Williams all the time he spent detained
exclusively on its warrant.
                        Backtime Imposition and Mootness
             Next, Williams contends the Board recommitted him to serve a period of
backtime in excess of the codified presumptive range of his two DUI convictions and
requests that this Court vacate the Board’s order. The Board asserts Williams’
challenge to his recommitment backtime should be dismissed as moot because
Williams has served his entire backtime sentence. (Respondent’s Br. at 8.)
             “[A]n appeal will be dismissed when the occurrence of an event renders
it impossible for the court to grant the requested relief.” Taylor v. Pennsylvania Board
of Probation and Parole, 746 A.2d 671, 674 (Pa. Cmwlth. 2000). We will refuse
dismissal only if the issue involved is capable of repetition yet likely to evade review



                                           6
and is of important public interest, or where a party will suffer some detriment without
this Court’s decision. Id.
               Here, Williams’ 12-month recommitment period began on January 28,
2021, and concluded on January 28, 2022. (C.R. at 213, 215-16.) Because Williams
has served the entirety of his backtime, it would be impossible for this Court to grant
relief to undo the alleged harm. Moreover, we find that this issue is not one that is
capable of repetition but likely to evade review. See, e.g., Heidelberg v. Pennsylvania
Board of Probation and Parole (Pa. Cmwlth., No., 661 C.D. 2016, filed January 20,
2017);4 Riede v. Pennsylvania Board of Probation and Parole (Pa. Cmwlth., No. 337
C.D. 2015, filed March 30, 2017). As Williams is only challenging the length of
backtime imposed, this issue is moot. 5
               Accordingly, we affirm the Board’s order.




                                                  ________________________________
                                                  PATRICIA A. McCULLOUGH, Judge



       4
         Pursuant to 210 Pa. Code § 69.414, unreported decisions of this Court may be cited for their
persuasive value.
       5
         Nevertheless, even if this issue were not moot, we would affirm the Board. In its regulations,
the Board has presumptive ranges to impose for various parole violations. 37 Pa. Code §§ 75.2 &
75.4. When there are multiple offenses, the Board in its discretion may treat each offense separately
and aggregate the presumptive ranges to arrive at an applicable presumptive range. Corley v.
Pennsylvania Board of Probation and Parole, 478 A.2d 146 (Pa. Cmwlth. 1984). Importantly, this
Court will not interfere with the Board’s discretion so long as the backtime imposed is within the
applicable presumptive range. Smith v. Pennsylvania Board of Probation and Parole, 574 A.2d 558,
560 (Pa. 1990).
       Here, Williams was convicted of two counts of DUI and recommitted to serve 12 months’
backtime as a CPV. The presumptive range for one count of DUI is three to six months. 37 Pa. Code.
§75.2. Thus, the aggregate range the Board could have imposed was six to twelve months’ backtime.
As Williams’ backtime does not exceed the aggregate range, his claim lacks merit.


                                                  7
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Emmanuel Williams,                   :
                Petitioner           :
                                     :    No. 1176 C.D. 2021
           v.                        :
                                     :
Pennsylvania Parole Board,           :
                  Respondent         :



                                  ORDER


           AND NOW, this 7th day of November, 2022, the Order of the
Pennsylvania Parole Board dated October 14, 2021, is hereby AFFIRMED.




                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge